DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Specie A, claims 1-4, 6-11 and 18 in the reply filed on April 19, 2022 is acknowledged.  The traversal is on the ground(s) that “Inventions I and II, and Species A and B of the present application are similar to each another [sic]. Therefore, a single search would readily cover the two inventions and the two species without placing a serious burden on the Examiner.”  This is not found persuasive because the separate classification of Inventions I and II and the need to employ different search strategies or search queries for Species A and B places a serious burden on the Examiner.  MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 12-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (claims 12-17) or a nonelected species (claim 5), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 19, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  
“insulting” should read “insulating” ([0084], lines 5 and 9);
“raw” should read “row” ([0086], line 6);
“integrated” should read “integrally” ([0089], lines 1 and 2);
“the first direction Y” should read “the first direction X” ([0091], line 2);
“gate line GL” should read “data line DL” ([0091], line 10).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 9 is objected to because of the following informalities: “integrated” should read “integrally” (line 2).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 8-9, the limitation “a surface of the passivation layer facing away from the base” renders the claim indefinite because the antecedent basis is unclear as to whether “a surface of the passivation layer facing away from the base” refers to another surface of the passivation layer facing away from the base or “a surface of the passivation layer facing away from the base” previously recited in claim 1, lines 7-8.  Applicant’s specification describes only one surface (i.e., an upper surface) of the passivation layer facing away from the base (Fig. 4; [0060]-[0062] and [0069]).  Therefore, it is suggested Applicant change “a surface of the passivation layer facing away from the base” in claim 2, lines 8-9 to “the surface of the passivation layer facing away from the base.”  For examination purposes, the limitation in question will be interpreted and examined as: the surface of the passivation layer facing away from the base.  Correction is respectfully requested.
In claim 10, line 2, the limitation “the at least one second connecting electrode” renders the claim indefinite because it lacks antecedent basis (i.e., no at least one second connecting electrode was previously recited).  It is noted that claim 2 recites “at least one second connecting electrode” in line 7.  Therefore, it is suggested that Applicant amend claim 10 to depend from claim 2 instead of claim 1.  For examination purposes, the limitation in question will be interpreted and examined as: at least one second connecting electrode.  Correction is respectfully requested.
Claims 3, 4 and 11 are rejected because they depend, directly or indirectly, from an indefinite claim and therefore inherit the indefiniteness of that indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2004/0239845 A1) in view of Lim et al. (US 2006/0119771 A1).
Regarding claim 1, Choi discloses in Fig. 9G and related text an array substrate having a display area (¶¶ [0003] and [0058]), the array substrate comprising: 
a base 71 (¶ [0058]); 
at least one thin film transistor T disposed in the display area on the base (¶ [0058]), each thin film transistor including a gate 74, a source 77 and a drain 78 (¶ [0059]); 
a passivation layer 72 covering the at least one thin film transistor (¶ [0058]), the passivation layer having at least one first via hole 82 in the display area (¶ [0063]); 
at least one reflective electrode 80 disposed on a surface of the passivation layer facing away from the base, the at least one reflective electrode being disposed in the display area and uncovering the at least one first via hole (¶ [0062]); and 
at least one first connecting electrode 83 disposed on a side of the at least one reflective electrode away from the base, wherein each first connecting electrode is connected (indirectly as per ¶ [0039] of Applicant’s specification) to a corresponding reflective electrode, and is connected (directly and electrically) to a source or a drain of a corresponding thin film transistor through a corresponding first via hole (¶ [0064]).
Choi does not explicitly disclose the at least one thin film transistor comprises a plurality of thin film transistors.
Lim teaches in Fig. 1 and related text the at least one thin film transistor comprises a plurality of thin film transistors 18 (¶ [0008]).
Choi and Lim are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi with the specified features of Lim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi’s array substrate to form the at least one thin film transistor to comprise a plurality of thin film transistors, as taught by Lim, in order to display a picture through a liquid crystal cell matrix (e.g., a plurality of pixels arranged in a matrix, wherein each pixel includes a thin film transistor and a pixel electrode) (Lim: ¶¶ [0005] and [0008]).
Regarding claims 2-4, Choi in view of Lim disclose substantially the entire claimed invention, as applied to claim 1 above, including the gate of the thin film transistor is closer to the base than the source and the drain of the thin film transistor; the array substrate further comprises a gate insulating layer 75 disposed between the gate and both the source and the drain; and the thin film transistor further includes an active layer 76 disposed between the gate and both the source and the drain, and the active layer is connected to both the source and the drain (Choi: Fig. 9G; ¶ [0059]).
Choi does not explicitly disclose the array substrate further has a peripheral area located on a periphery of the display area, and the array substrate further comprises: a plurality of signal lines disposed in the peripheral area on the base, wherein the passivation layer further covers the signal lines and has a plurality of second via holes exposing the signal lines; and at least one second connecting electrode disposed in the peripheral area, wherein the at least one second connecting electrode is disposed on a surface of the passivation layer facing away from the base, and each second connecting electrode is connected to two corresponding signal lines through two corresponding second via holes; the plurality of signal lines include at least one first signal line disposed in a same layer as the gate of the thin film transistor, and at least one second signal line disposed in a same layer as the source and the drain of the thin film transistor; the plurality of second via holes include at least one first contact via hole and at least one second contact via hole, and each second connecting electrode is connected to a corresponding first signal line through a corresponding first contact via hole, and is connected to a corresponding second signal line through a corresponding second contact via hole; and the at least one first contact via hole further passes through the gate insulating layer.
Lim teaches in Figs. 2, 3A, 10, 11A-11B and related text the array substrate 100 further has a peripheral area located on a periphery of the display area 182 (¶¶ [0074]-[0075]), and the array substrate further comprises: 
a plurality of signal lines 104/135 disposed in the peripheral area on the base 142 (¶¶ [0037] and [0075]), wherein the passivation layer 150 further covers the signal lines and has a plurality of second via holes 162/164 exposing the signal lines (¶ [0078]); and 
at least one second connecting electrode 160 (166/168) disposed in the peripheral area, wherein the at least one second connecting electrode is disposed on a surface of the passivation layer facing away from the base, and each second connecting electrode is connected to two corresponding signal lines through two corresponding second via holes (¶ [0079]);
the plurality of signal lines include at least one first signal line 135 disposed in a same layer as the gate 102 of the thin film transistor 106 (¶¶ [0037] and [0082]), and at least one second signal line 104 disposed in a same layer as the source 110 and the drain 112 of the thin film transistor (¶¶ [0052] and [0083]); 
the plurality of second via holes include at least one first contact via hole 162 and at least one second contact via hole 164, and each second connecting electrode is connected to a corresponding first signal line through a corresponding first contact via hole, and is connected to a corresponding second signal line through a corresponding second contact via hole (¶¶ [0078]-[0079]); and 
the at least one first contact via hole further passes through the gate insulating layer 144 (¶ [0078]).
Choi and Lim are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Choi in view of Lim with the specified features of Lim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Choi in view of Lim to form the array substrate to further have a peripheral area located on a periphery of the display area, and to form the array substrate to further comprise: a plurality of signal lines disposed in the peripheral area on the base, wherein the passivation layer further covers the signal lines and has a plurality of second via holes exposing the signal lines; and at least one second connecting electrode disposed in the peripheral area, wherein the at least one second connecting electrode is disposed on a surface of the passivation layer facing away from the base, and each second connecting electrode is connected to two corresponding signal lines through two corresponding second via holes; the plurality of signal lines include at least one first signal line disposed in a same layer as the gate of the thin film transistor, and at least one second signal line disposed in a same layer as the source and the drain of the thin film transistor; the plurality of second via holes include at least one first contact via hole and at least one second contact via hole, and each second connecting electrode is connected to a corresponding first signal line through a corresponding first contact via hole, and is connected to a corresponding second signal line through a corresponding second contact via hole; and the at least one first contact via hole further passes through the gate insulating layer, as taught by Lim, in order to electrically connect a data pad to the data line so that a data signal may be transmitted along the data line (Lim: ¶ [0075]).
Regarding claims 6 and 9, Choi in view of Lim disclose substantially the entire claimed invention, as applied to claim 1 above.
Choi does not explicitly disclose at least one first electrode disposed in the display area, the at least one first electrode being disposed in a same layer as the gate of the thin film transistor; and at least one second electrode disposed in the display area, the at least one second electrode being disposed in a same layer as the source and the drain of the thin film transistor, and each second electrode being connected to a corresponding source or a corresponding drain, wherein an orthographic projection of a first electrode on the base and an orthographic projection of a corresponding second electrode on the base overlap, wherein the second electrode is integrated formed with a source or a drain of a corresponding thin film transistor.
Lim teaches in Figs. 2, 3A and related text at least one first electrode 122 disposed in the display area, the at least one first electrode being disposed in a same layer as the gate 102 of the thin film transistor 106 (¶¶ [0037] and [0043]); and 
at least one second electrode 112 (portion thereof overlapping with the first electrode 122) disposed in the display area, the at least one second electrode being disposed in a same layer as the source 110 and the drain 112 of the thin film transistor, and each second electrode being connected to a corresponding source or a corresponding drain (¶¶ [0038] and [0043]), wherein 
an orthographic projection of a first electrode on the base and an orthographic projection of a corresponding second electrode on the base overlap, wherein 
the second electrode is integrated (integrally) formed with a source or a drain of a corresponding thin film transistor (¶ [0043]).
Choi and Lim are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Choi in view of Lim with the specified features of Lim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Choi in view of Lim to form at least one first electrode in the display area, the at least one first electrode being disposed in a same layer as the gate of the thin film transistor; and to form at least one second electrode in the display area, the at least one second electrode being disposed in a same layer as the source and the drain of the thin film transistor, and each second electrode being connected to a corresponding source or a corresponding drain, wherein an orthographic projection of a first electrode on the base and an orthographic projection of a corresponding second electrode on the base overlap, wherein the second electrode is integrated formed with a source or a drain of a corresponding thin film transistor, as taught by Lim, in order to form a storage capacitor that can stably maintain a video signal supplied to a pixel electrode (Lim: ¶ [0043]).
Regarding claim 18, Choi in view of Lim disclose a display apparatus, comprising:
the array substrate according to claim 1;
an opposite substrate 13 disposed opposite to the array substrate (Choi: Fig. 1; ¶ [0010]); and
a liquid crystal layer 19 disposed between the array substrate and the opposite substrate (Choi: Fig. 1; ¶ [0010]).
Claims 10 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2004/0239845 A1) in view of Lim et al. (US 2006/0119771 A1) as applied to claim 1 above, and further in view of Lee et al. (US 2009/0020758 A1).
Regarding claim 10, Choi in view of Lim disclose substantially the entire claimed invention, as applied to claim 1 above.
Choi in view of Lim do not explicitly disclose materials of the at least one first connecting electrode and the at least one second connecting electrode include amorphous indium tin oxide.
Lee teaches in Figs. 1, 2, 8 and related text materials of the at least one first connecting electrode PE and the at least one second connecting electrode 173/175 include amorphous indium tin oxide (¶¶ [0082]-[0086]).
Choi, Lim and Lee are analogous art because they each are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi in view of Lim with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Choi in view of Lim to select materials of the at least one first connecting electrode and the at least one second connecting electrode to include amorphous indium tin oxide, as taught by Lee, in order to form the at least one first connecting electrode and the at least one second connecting electrode to be transparent and conductive (Lee: ¶ [0082]).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 11, Choi in view of Lim, and further in view of Lee, disclose a material of the at least one reflective electrode includes aluminum (Choi: ¶ [0062]).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest at least the limitations “a maximum distance between a first side of an orthographic projection of a first electrode on the base and a first side of an orthographic projection of an adjacent gate line on the base is approximately 2 µm to approximately 4 µm” and “a distance between a second side of the orthographic projection of the first electrode on the base and a first side of an orthographic projection of an adjacent data line on the base is approximately 2 µm to approximately 4 µm,” as recited in claim 7, and “a distance between at least a portion of a border of the orthographic projection of the second electrode on the base and a corresponding portion of a border of the orthographic projection of the corresponding first electrode on the base is approximately 0 µm to approximately 2 µm,” as recited in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811